        CASE 0:18-cr-00150-DWF-HB Doc. 249 Filed 10/09/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                            Criminal No. 18-150(1) (DWF/HB)

                     Plaintiff,
                                                               ORDER ON MOTIONS
v.                                                                     IN LIMINE

Michael Hari,

                     Defendant.


       This matter came before the Court for a pretrial hearing on October 6, 2020.

Consistent with, and in addition to the Court’s rulings and remarks from the bench, and

based upon the memoranda, pleadings, and arguments of counsel, and the Court having

reviewed the contents of the file in this matter and being otherwise duly advised in the

premises, the Court hereby enters the following:

                                         ORDER

       1.      The Government’s Motions In Limine Nos. 1-5 (Doc. No. [229]) are

GRANTED IN PART as follows:

               a.    The parties have agreed to address evidentiary issues pertaining to

       hearsay statements of the Defendant with the Court outside the presence of the

       jury.

               b.    The motion to sequester potential witnesses, with the exception of

       case agents, is GRANTED.
       CASE 0:18-cr-00150-DWF-HB Doc. 249 Filed 10/09/20 Page 2 of 5




             c.     The motion to preclude the defense, in the presence of the jury, from

      referring to the potential penalty the Defendant faces if convicted of the crimes

      alleged in the Indictment is GRANTED.

             d.     The parties have agreed to address evidentiary issues pertaining to

      the cross-examination of any witness regarding prior bad acts or convictions of the

      witness with the Court prior to the cross-examination so that the Court can

      determine the propriety of the proposed cross-examination or the admissibility of

      the proffered evidence.

             e.     The motion to require the defense to make any dispositive motion,

      other than a motion under Fed. R. Crim. P. 29, before jeopardy attaches with the

      swearing of the jury, as required by Fed. R. Crim. P. 12, is GRANTED consistent

      with the exchange the Court had with defense counsel and government’s counsel

      during the pretrial.

      2.     Defendant’s Motion in Limine Seeking Exclusion of Impeachment

Evidence as to Defendant-Witness Testimony (Doc. No. [232]) is GRANTED IN PART

and DENIED IN PART as follows:

             a.     The motion is GRANTED as to the categories of presumptively

      inadmissible other acts evidence (“OAE”), consistent with the Court’s remarks off

      the bench during the pretrial. This evidence includes evidence pertaining to the:

      December 4, 2017 robbery or Walmart; December 16, 2017 robbery of a private

      residence in Indiana; December 17, 2017 attempted robbery of Walmart; and

      January 18, 2018 attempted extortion of Canadian National Railway. The Court


                                            2
 CASE 0:18-cr-00150-DWF-HB Doc. 249 Filed 10/09/20 Page 3 of 5




concludes, over the objection of the Government, that inquiry into these topics

does not survive a 403 analysis and will not be allowed. In the event that

Government believes that door has been opened by direct or cross-examination by

defense counsel, or that otherwise this issue should be considered by the Court, the

Court will require a short offer of proof pursuant to Rule 104.

       b.     The motion is GRANTED as to the November 2006 Illinois

conviction and probationary sentence for kidnapping. The Court concludes, over

the objection of the Government, that inquiry into this topic does not survive a 403

analysis given the age and nature of the incident. Therefore, evidence of the

November 2006 Illinois conviction and probationary sentence for kidnapping will

not be allowed.

       c.     The motion is DENIED consistent with the Court’s remarks off the

bench during the pretrial as to the categories of presumptively admissible OAE.

This evidence includes evidence pertaining to the: November 7, 2017 attempted

arson of Women’s Health Practice in Illinois; February 18, 2018 attempted frame-

up of neighbor in Illinois; February 27, 2018 (and prior) movement and possession

of firearms; February 27, 2018 to March 10, 2018 flight to the countryside in

Illinois; and February 13, 2019 attempted escape of custody. With respect to

evidence of the February 18, 2018 attempted frame-up of a neighbor, the Court

will allow the evidence without mention that Defendant has been charged. The

Court concludes, over the objection of defense counsel, that inquiry into these




                                      3
        CASE 0:18-cr-00150-DWF-HB Doc. 249 Filed 10/09/20 Page 4 of 5




       topics does survive a 403 analysis and therefore will be admissible for the reasons

       stated during the pretrial by the Court and in its Order filed on July 7, 2010.

       3.     As to Defendant’s Motion for Pretrial Determination of Admissibility of

Alleged Co-Conspirator Statements (Doc. No. [234]), the parties have agreed to address

any such statements to the Court outside of the presence of the jury prior to witness

testimony.

       4.     Defendant’s Motion in Limine to Exclude Irrelevant and Inflammatory

Testimony and Terms (Doc. No. [235]) is GRANTED insofar as the Court finds that any

testimony or use of phrases by witnesses regarding the meaning of various potentially

inflammatory terms, such as “domestic terrorism,” “terrorism,” and “militia” etc. is

presumptively inadmissible. However, consistent with the Court’s remarks off the bench

during the pretrial, the Court does find admissible phrases or descriptions used either

orally or in writing by the Defendant himself or the two co-conspirators Michael

McWhorter and Joe Morris. Statements made orally or in writing by either the Defendant

or McWhorter or Morris will be presumptively admissible. The Court, of course, will

make itself available for any Rule 104 offers of proof either by government’s counsel or

defense counsel if so requested outside the presence of the jury.

       5.     Defendant’s Consolidated Motions in Limine (Doc. No. [236]) are

GRANTED IN PART and DENIED IN PART as follows:

              a.     The motion to provide each of the parties voir dire to question the

       jury regarding background, experiences and potential biases is respectfully

       DENIED for the reasons stated on the record. However, consistent with the


                                              4
       CASE 0:18-cr-00150-DWF-HB Doc. 249 Filed 10/09/20 Page 5 of 5




      pretrial schedule, including the status conference scheduled for October 27 and the

      COVID-19 protocol of the Court, the Court will not only seek the input of counsel

      for each party after a review of the jury questionnaires which will occur on

      October 27, but will also, with the use of headsets, permit input and requests by

      each counsel as the Court concludes its voir dire of each prospective juror.

             b.     The motion to order that all firearms be excluded from the

      courtroom is DENIED. Noting the Defendant’s objection, and provided that

      testimony of the witnesses makes their admission relevant, the Court will permit

      the introduction of the firearms.

             c.     The motion to permit defense investigators to remain in the

      Courtroom during testimony is GRANTED.

             d.     The motion to order the Government to admonish the witnesses as to

      evidence and testimony ruled inadmissible by the Court during pretrial litigation,

      is GRANTED consistent with the Court’s discussion with counsel during the

      pretrial.

             e.     The motion to order witnesses to be sequestered and told not to

      discuss their testimony with each other is GRANTED consistent with the Court’s

      discussion with counsel during the pretrial.


Dated: October 9, 2020                    s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                            5
